Title: 4th.
From: Adams, John Quincy
To: 


       Paris. Varietés; at the palais Royal. Small Théatre, built in three weeks time. Le nouveau parvenu. Le palais du bon gout. L’lntendant Comédien malgré lui. Le mensonge excusable. Volange, an excellent actor for the lowest kind of Comic-plays seven or eight parts in one piece with a wonderful facility. One or two other actors, good in their way. Yet I wonder how people of any delicacy, and especially Ladies can frequent this and the other small 
        Théatres in Paris. The plays acted have seldom much wit, and almost universally are very indecent. I know not what this People would not run to; their taste seems to be entirely corrupted. The french Théatre is deserted, when those pieces, which do honour to the nation are represented, and these theatres are always crowded, though they present nothing but low buffoonery, and scrurrility. O tempora, O mores! Letters from America when we return’d. None for me.
      